DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “contact point (307) of the closing element (301) with the closure element (305) is of crowned configuration” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and the disclosure as a whole) sets forth the first spring biasing the closing element in a closing direction.  However, claim 5 recites “the maximum occurring closing force resulting from supply pressure and throughflow.”  Since the first spring bias force is also acting in the closing direction, the “maximum” occurring closing force is more than that which results from the supply pressure and throughflow.  So, the term “maximum” is unclear in this context and the scope of the claim as a whole is unclear.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11, and 12 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda et alia (US Patent Number 7,040,596), hereinafter “Sonoda”.
Re claim 1, Sonoda discloses a proportional valve for controlling a gaseous medium, the proportional valve comprising: a movable closing element (126) and a first spring (128) which is arranged on the closing element, the first spring being configured to exert a first spring force on the closing element in a closing direction (see Fig. 3), and an actuator (32), the actuator being configured to provide an adjustable force on the closing element, which adjustable force is directed counter to the first spring force (see Fig. 4, where the actuator counters the first force to open the valve), wherein the closing element is configured to close and to open a passage opening (through valve seat 104, see Figs. 3 and 4) by way of movement of the closing element characterized in that the proportional valve also comprises a closure element (46, 93, 50) which is arranged at one end of the closing element, and a second spring (42), the second spring being arranged on the closure element, and the second spring being configured to exert a second spring 
Re claim 2, Sonoda discloses the proportional valve as claimed in claim 1, characterized in that the closing element is configured to close (see Fig. 3) or to release (See Fig. 4) a valve seat (104) which is configured in a region of the passage opening.
Re claim 3, Sonoda discloses the proportional valve as claimed in claim 1, characterized in that the closing element and the closure element are arranged on one another by way of the first spring force and the second spring force (see Figs. 3 and 4).
Re claim 6, Sonoda discloses the proportional valve as claimed in claim 1, characterized in that the closure element comprises a supporting structure (36), the second spring being operatively connected to the closure element via the supporting structure.
Re claim 7, Sonoda discloses the proportional valve as claimed in claim 1, characterized in that the closure element (93) is of pot-shaped configuration.
Re claim 8, Sonoda discloses the proportional valve as claimed in claim 1, characterized in that an elastic element (92) is arranged on a face of the closure element facing the passage opening.
Re claim 9, Sonoda discloses the proportional valve as claimed in claim 1, characterized in that an inflow space (coming from 16) and the closing element are arranged on a first side of the passage opening (i.e. upstream of the valve seat), and an outflow space (going to 18) is configured on a second side of the passage opening, wherein the second side faces away from the 
Re claim 11, Sonoda discloses the proportional valve as claimed in claim 1, characterized in that the actuator comprises a magnet coil (32) and a magnet armature (36), the magnet armature being connected fixedly to the closing element, such that the magnet armature is configured to be moved in a reciprocating movement by way of the magnet coil (see Figs. 3 and 4).
Re claim 12, Sonoda discloses a fuel cell arrangement (see the title and Fig. 1) having a proportional valve as claimed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 4 and 10 (as understood) is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sonoda.
Re claim 4, Sonoda discloses the proportional valve as claimed in claim 1, characterized in that the first spring force is greater than the second spring force.  It appears that the cumulative spring forces biasing the valve closed reads in the claims.  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the first spring force be greater than the second spring force in order to bias the valve closed when no other forces are present.
Re claim 10, Sonoda discloses the proportional valve as claimed in claim 1, characterized in that a contact point of the closing element with the closure element is of crowned configuration.  Applicant discloses the contact point as ref. no. 307 where the shaft engages other structure.  To the extent that this can be considered a crowned configuration, Sonoda seems to meet the claim.  Alternatively, a change in shape to a “crowned configuration” is considered obvious as long as the closing element and the closure element contact each other. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sugawara discloses a similar solenoid valve in a fuel cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ERIC KEASEL/Primary Examiner, Art Unit 3753